Case: 18-13337   Date Filed: 04/18/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13337
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-00041-CDL


GREG DYKSMA,
TAMMY DYKSMA,
ESTATE OF NICHOLAS DYKSMA,

                                                     Plaintiffs-Appellees,


                                  versus


TOMMY PIERSON,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 18, 2019)

Before WILLIAM PRYOR, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13337     Date Filed: 04/18/2019    Page: 2 of 2




      The parents of Nicholas Dyksma brought this action of behalf of themselves

and Nicholas’s estate against Harris County sheriff’s deputy, Tommy Pierson,

asserting violations of both federal law under 42 U.S.C. § 1983 and Georgia state

law. Pierson appeals the district court’s order issued July 16, 2018 denying in part

his motion for summary judgment.

      After careful review, we AFFIRM the district court’s denial of Pierson’s

motion for summary judgment. For the reasons stated in the district court’s

opinion, we agree that Pierson is not entitled to qualified or official immunity.




                                          2